FILED
                           NOT FOR PUBLICATION                                MAY 19 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DAVID A. PHILIP,                                 No. 11-18008

              Plaintiff - Appellant,             D.C. No. 2:11-cv-01431-PMP-
                                                 CWH
  v.

BAC HOME LOANS SERVICING, LP; et                 MEMORANDUM*
al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Philip M. Pro, Senior District Judge, Presiding

                             Submitted May 15, 2014**
                              San Francisco, California

Before: RIPPLE,*** SILVERMAN, and GOULD, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Kenneth F. Ripple, Senior Circuit Judge for the U.S.
Court of Appeals for the Seventh Circuit, sitting by designation.
                                          -2-
      David A. Philip appeals pro se from the district court’s judgment dismissing

his action arising out of foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. King v. California, 784 F.2d 910, 912 (9th

Cir. 1986). We affirm.

      The district court properly dismissed Philip’s wrongful foreclosure and quiet

title claims because Philip did not allege facts showing that he was not in default

on his loan when defendants initiated non-judicial foreclosure proceedings. See

Breliant v. Preferred Equities Corp., 918 P.2d 314, 318 (Nev. 1996) (per curiam)

(“In a quiet title action, the burden of proof rests with the plaintiff to prove good

title in himself.”); Collins v. Union Fed. Sav. & Loan Ass’n, 662 P.2d 610, 623

(Nev. 1983) (wrongful foreclosure claim requires allegation that a lender exercised

the power of sale and foreclosed upon property when no failure of performance

existed on the part of the borrower).

      The district court properly dismissed Philip’s slander of title claim because

Philip did not allege a false and malicious communication disparaging his title and

causing damage. See Rowland v. Lepire, 662 P.2d 1332, 1335 (Nev. 1983) (per

curiam).

      The district court properly dismissed Philip’s civil conspiracy and injunctive

relief claims after dismissing the underlying causes of action. See, e.g.,
                                          -3-
Eikelberger v. Tolotti, 611 P.2d 1086, 1088 (Nev. 1980) (conspiracy action for

damages generally must be based on a viable, independent cause of action).

      Philip’s contentions that defendants lacked standing to pursue foreclosure,

and that the assignments transferring the interest in the promissory note and deed

of trust are invalid, in part because of the use of Mortgage Electronic Registration

Systems, Inc. (“MERS”) as the beneficiary of the deed of trust and lender’s

nominee, are foreclosed by Edelstein v. Bank of New York Mellon, 286 P.3d 249,

259-60, 262 (Nev. 2012) (en banc) (separating the instruments does not

permanently bar foreclosure, and an entity has authority to pursue foreclosure

when it is entitled to enforce both the deed of trust and the note); see also

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1044 (9th Cir. 2011)

(MERS may act as a beneficiary of the trust deed).

      AFFIRMED.